From a judgment of conviction for the offense of forgery in the second degree, this appeal was taken.
The State's evidence tended to prove the material allegations of the indictment. It was amply sufficient to prove the corpus delicti. The main question of fact upon the trial of this case was the identity of the person who committed the crime. Upon this question the evidence was in dispute and of course for the jury to consider and determine. The defendant testified in his own behalf and denied that he was the person who committed the crime. The evidence for the State on this question was in direct conflict, and tended to show that the accused was the identical person who committed the forgery complained of in the indictment. The jury decided this question adversely to the defendant, and it is the opinion of this court, the evidence was sufficient to support the verdict of the jury and to sustain the judgment of conviction from which this appeal was taken.
The trial proceeded without semblance of error. But few exceptions were reserved pending the trial, and the questions involved were so clearly without merit no detailed discussion is necessary.
Affirmed.